ECLIPSYS CORPORATION

2005 EMPLOYEE STOCK PURCHASE PLAN

APRIL 15, 2005

The purpose of this Plan is to provide eligible employees of Eclipsys
Corporation (the “Company”) and certain of its subsidiaries with opportunities
to purchase shares of the Company’s common stock, $.01 par value (the “Common
Stock”), commencing on September 1, 2005. One million (1,000,000) shares of
Common Stock in the aggregate have been approved for this purpose. This Plan is
intended to qualify as an “employee stock purchase plan” as defined in
Section 423 of the Internal Revenue Code of 1986, as amended (the “Code”), and
the regulations promulgated thereunder, and shall be interpreted consistent
therewith.

1. Administration. The Plan will be administered by the Company’s Board of
Directors (the “Board”) or by a Committee appointed by the Board (the
“Committee”). The Board or the Committee has authority to make rules and
regulations for the administration of the Plan and its interpretation and
decisions with regard thereto shall be final and conclusive.

2. Eligibility. All employees of the Company, including Directors who are
employees, and all employees of any subsidiary of the Company (as defined in
Section 424(f) of the Code) designated by the Board or the Committee from time
to time (a “Designated Subsidiary”), are eligible to participate in any one or
more of the offerings of Options (as defined in Section 9) to purchase Common
Stock under the Plan provided that:

(a) they are customarily employed by the Company or a Designated Subsidiary for
more than 20 hours a week and for more than five months in a calendar year; and

(b) they have been employed by the Company or a Designated Subsidiary for at
least 3 months prior to enrolling in the Plan; and

(c) they are employees of the Company or a Designated Subsidiary on the first
day of the applicable Plan Period (as defined below).

No employee may be granted an option hereunder if such employee, immediately
after the option is granted, owns 5% or more of the total combined voting power
or value of the stock of the Company or any subsidiary. For purposes of the
preceding sentence, the attribution rules of Section 424(d) of the Code shall
apply in determining the stock ownership of an employee, and all stock, which
the employee has a contractual right to purchase shall be treated as stock owned
by the employee.

3. Offerings. The Company will make one or more offerings (“Offerings”) to
employees to purchase stock under this Plan. Offerings will begin each March 1,
June 1, September 1 and December 1, or the first business day thereafter (the
“Offering Commencement Dates”). Each Offering Commencement Date will begin a
3-month period (a “Plan Period”) during which payroll deductions will be made
and held for the purchase of Common Stock at the end of the Plan Period. The
Board or the Committee may, at its discretion, choose a different Plan Period of
twelve (12) months or less for subsequent Offerings.

4. Participation. An employee eligible on the Offering Commencement Date of any
Offering may participate in such Offering by completing and forwarding a payroll
deduction authorization form to the employee’s appropriate payroll office at
least 30 days prior to the applicable Offering Commencement Date. The form will
authorize a regular payroll deduction from the Compensation received by the
employee during the Plan Period. Unless an employee files a new form or
withdraws from the Plan, his deductions and purchases will continue at the same
rate for future Offerings under the Plan as long as the Plan remains in effect.
The term “Compensation” means the amount of money reportable on the employee’s
Federal Income Tax Withholding Statement, excluding overtime, shift premium,
incentive or bonus awards, allowances and reimbursements for expenses such as
relocation allowances for travel expenses, income or gains associated with the
grant or vesting of restricted stock, income or gains on the exercise of Company
stock options or stock appreciation rights, and similar items, whether or not
shown on the employee’s Federal Income Tax Withholding Statement, but including,
in the case of salespersons, sales commissions to the extent determined by the
Board or the Committee.

5. Deductions. The Company will maintain payroll deduction accounts for all
participating employees. With respect to any Offering made under this Plan, an
employee may authorize a payroll deduction in any dollar amount up to a maximum
of the lesser of (i) 15% of the Compensation he or she receives during the Plan
Period or such shorter period during which deductions from payroll are made and
(ii) the product of (A) $10,000 and (B) the quotient of (X) the number of months
in the Plan Period divided by (Y) 12. The Board or the Committee may, at its
discretion, designate a lower maximum contribution rate. The minimum payroll
deduction is such percentage of compensation as may be established from time to
time by the Board or the Committee.

6. Deduction Changes. An employee may decrease or discontinue his payroll
deduction once during any Plan Period, by filing a new payroll deduction
authorization form. However, an employee may not increase his payroll deduction
during a Plan Period. If an employee elects to discontinue his payroll
deductions during a Plan Period, but does not elect to withdraw his funds
pursuant to Section 8 hereof, funds deducted prior to his election to
discontinue will be applied to the purchase of Common Stock on the Exercise Date
(as defined below).

7. Interest. Interest will not be paid on any employee accounts, except to the
extent that the Board or the Committee, in its sole discretion, elects to credit
employee accounts with interest at such per annum rate as it may from time to
time determine.

8. Withdrawal of Funds. An employee may at any time prior to the close of
business on the last business day in a Plan Period and for any reason
permanently draw out the balance accumulated in the employee’s account and
thereby withdraw from participation in an Offering. Partial withdrawals are not
permitted. The employee may not begin participation again during the remainder
of the Plan Period. The employee may participate in any subsequent Offering in
accordance with terms and conditions established by the Board or the Committee.

9. Purchase of Shares.

(a) Number of Shares. On the Offering Commencement Date of each Plan Period, the
Company will grant to each eligible employee who is then a participant in the
Plan an option (an “Option”) to purchase on the last business day of such Plan
Period (the “Exercise Date”) at the applicable purchase price (the “Option
Price”) the largest number of whole shares of Common Stock of the Company as
does not exceed the employee’s accumulated payroll deductions as of the Exercise
Date divided by the Option Price for such Plan Period; provided, however, that
no employee may be granted an Option which permits his rights to purchase Common
Stock under this Plan and any other employee stock purchase plan (as defined in
Section 423(b) of the Code) of the Company and its subsidiaries, to accrue at a
rate which exceeds $25,000 of the fair market value of such Common Stock for
each calendar year in which the Option is outstanding at any time.

(b) Option Price. The Board or the Committee shall determine the Option Price
for each Plan Period prior to the first business day of such Plan Period,
including whether such Option Price shall be determined based on the lesser of
the closing price of the Common Stock on (i) the first business day of the Plan
Period or (ii) the Exercise Date, or shall be based solely on the closing price
of the Common Stock on the Exercise Date; provided, however, that such Option
Price shall be at least 85% of the applicable closing price. In the absence of a
determination by the Board or the Committee, the Option Price will be 95% of the
closing price of the Common Stock on the Exercise Date. The closing price shall
be (a) the closing price on any national securities exchange on which the Common
Stock is listed, (b) the closing price of the Common Stock on the NASDAQ
National Market or (c) the average of the closing bid and asked prices in the
over-the-counter-market, whichever is applicable, as published in The Wall
Street Journal. If no sales of Common Stock were made on such a day, the price
of the Common Stock for purposes of clauses (a) and (b) above shall be the
reported price for the next preceding day on which sales were made.

(c) Exercise of Option. Each employee who continues to be a participant in the
Plan on the Exercise Date shall be deemed to have exercised his Option at the
Option Price on such date and shall be deemed to have purchased from the Company
the number of whole shares of Common Stock reserved for the purpose of the Plan
that his accumulated payroll deductions on such date will pay for, but not in
excess of the maximum number determined in the manner set forth above.

(d) Return of Unused Payroll Deductions. Any balance remaining in an employee’s
payroll deduction account at the end of a Plan Period will be automatically
refunded to the employee, except that any balance which is less than the
purchase price of one share of Common Stock will be carried forward into the
employee’s payroll deduction account for the following Offering, unless the
employee elects not to participate in the following Offering under the Plan, in
which case the balance in the employee’s account shall be refunded.

10. Issuance of Certificates. Certificates representing shares of Common Stock
purchased under the Plan may be issued only in the name of the employee, in the
name of the employee and another person of legal age as joint tenants with
rights of survivorship, or (in the Company’s sole discretion) in the name of a
brokerage firm, bank, or other nominee holder designated by the employee. The
Company may, in its sole discretion and in compliance with applicable laws,
authorize the use of book entry registration of shares in lieu of issuing stock
certificates.

11. Rights on Retirement, Death or Termination of Employment. In the event of a
participating employee’s termination of employment prior to the last business
day of a Plan Period, no payroll deduction shall be taken from any pay due and
owing to an employee and the balance in the employee’s account shall be paid to
the employee or, in the event of the employee’s death, (a) to a beneficiary
previously designated in a revocable notice signed by the employee (with any
spousal consent required under state law) or (b) in the absence of such a
designated beneficiary, to the executor or administrator of the employee’s
estate or (c) if no such executor or administrator has been appointed to the
knowledge of the Company, to such other person(s) as the Company may, in its
discretion, designate. If, prior to the last business day of the Plan Period,
the Designated Subsidiary by which an employee is employed shall cease to be a
subsidiary of the Company, or if the employee is transferred to a subsidiary of
the Company that is not a Designated Subsidiary, the employee shall be deemed to
have terminated employment for the purposes of this Plan.

12. Optionees Not Stockholders. Neither the granting of an Option to an employee
nor the deductions from his pay shall constitute such employee a stockholder of
the shares of Common Stock covered by an Option under this Plan until such
shares have been purchased by and issued to him.

13. Rights Not Transferable. Rights under this Plan are not transferable by a
participating employee other than by will or the laws of descent and
distribution, and are exercisable during the employee’s lifetime only by the
employee.

14. Application of Funds. All funds received or held by the Company under this
Plan may be combined with other corporate funds and may be used for any
corporate purpose.

15. Adjustment for Changes in Common Stock and Certain Other Events.

(a) Changes in Capitalization. In the event of any stock split, reverse stock
split, stock dividend, recapitalization, combination of shares, reclassification
of shares, spin-off or other similar change in capitalization or event, or any
distribution to holders of Common Stock other than an ordinary cash dividend,
(i) the number and class of securities available under this Plan, (ii) the share
limitations set forth in Section 9, and (iii) the Option Price shall be
appropriately adjusted to the extent determined by the Board or the Committee.

(b) Reorganization Events.

(1) Definition. A “Reorganization Event” shall mean: (a) any merger or
consolidation of the Company with or into another entity as a result of which
all of the Common Stock of the Company is converted into or exchanged for the
right to receive cash, securities or other property or is cancelled, (b) any
exchange of all of the Common Stock of the Company for cash, securities or other
property pursuant to a share exchange transaction or (c) any liquidation or
dissolution of the Company.

(2) Consequences of a Reorganization Event on Options. In connection with a
Reorganization Event, the Board or the Committee shall take any one or more of
the following actions as to outstanding Options on such terms as the Board or
the Committee determines: (i) provide that Options shall be assumed, or
substantially equivalent Options shall be substituted, by the acquiring or
succeeding corporation (or an affiliate thereof), (ii) upon written notice to
employees, provide that all outstanding Options will be terminated as of the
effective date of the Reorganization Event and that all such outstanding Options
will become exercisable to the extent of accumulated payroll deductions as of a
date specified by the Board or the Committee in such notice, which date shall
not be less than ten (10) days preceding the effective date of the
Reorganization Event, (iii) upon written notice to employees, provide that all
outstanding Options will be cancelled as of a date prior to the effective date
of the Reorganization Event and that all accumulated payroll deductions will be
returned to participating employees on such date, (iv) in the event of a
Reorganization Event under the terms of which holders of Common Stock will
receive upon consummation thereof a cash payment for each share surrendered in
the Reorganization Event (the “Acquisition Price”), make or provide for a cash
payment to an employee equal to (A) the Acquisition Price times the number of
shares of Common Stock subject to the employee’s Option (to the extent the
Option Price does not exceed the Acquisition Price) minus (B) the aggregate
Option Price of such Option, in exchange for the termination of such Option,
(v) provide that, in connection with a liquidation or dissolution of the
Company, Options shall convert into the right to receive liquidation proceeds
(net of the Option Price thereof) and (vi) any combination of the foregoing.

For purposes of clause (i) above, an Option shall be considered assumed if,
following consummation of the Reorganization Event, the Option confers the right
to purchase, for each share of Common Stock subject to the Option immediately
prior to the consummation of the Reorganization Event, the consideration
(whether cash, securities or other property) received as a result of the
Reorganization Event by holders of Common Stock for each share of Common Stock
held immediately prior to the consummation of the Reorganization Event (and if
holders were offered a choice of consideration, the type of consideration chosen
by the holders of a majority of the outstanding shares of Common Stock);
provided, however, that if the consideration received as a result of the
Reorganization Event is not solely common stock of the acquiring or succeeding
corporation (or an affiliate thereof), the Company may, with the consent of the
acquiring or succeeding corporation, provide for the consideration to be
received upon the exercise of Options to consist solely of common stock of the
acquiring or succeeding corporation (or an affiliate thereof) equivalent in
value (as determined by the Board) to the per share consideration received by
holders of outstanding shares of Common Stock as a result of the Reorganization
Event.

16. Amendment of the Plan. The Board may at any time, and from time to time,
amend this Plan in any respect, except that (a) if the approval of any such
amendment by the shareholders of the Company is required by Section 423 of the
Code, such amendment shall not be effected without such approval, and (b) in no
event may any amendment be made which would cause the Plan to fail to comply
with Section 423 of the Code.

17. Insufficient Shares. In the event that the total number of shares of Common
Stock specified in elections to be purchased under any Offering plus the number
of shares purchased under previous Offerings under this Plan exceeds the maximum
number of shares issuable under this Plan, the Board or the Committee will allot
the shares then available on a pro-rata basis.

18. Termination of the Plan. This Plan may be terminated at any time by the
Board. Upon termination of this Plan all amounts in the accounts of
participating employees shall be promptly refunded.

19. Governmental Regulations. The Company’s obligation to sell and deliver
Common Stock under this Plan is subject to listing on a national stock exchange
or quotation on the NASDAQ National Market (to the extent the Common Stock is
then so listed or quoted) and the approval of all governmental authorities
required in connection with the authorization, issuance or sale of such stock.

20. Governing Law. The Plan shall be governed by Delaware law except to the
extent that such law is preempted by federal law.

21. Issuance of Shares. Shares may be issued upon exercise of an Option from
authorized but unissued Common Stock, from shares held in the treasury of the
Company, or from any other proper source.

22. Notification upon Sale of Shares. Each employee agrees, by entering the
Plan, to promptly give the Company notice of any disposition of shares purchased
under the Plan where such disposition occurs within two years after the date of
grant of the Option pursuant to which such shares were purchased.

23. Withholding. Each employee shall, no later than the date of the event
creating the tax liability, make provision satisfactory to the Board for payment
of any taxes required by law to be withheld in connection with any transaction
related to Options granted to or shares acquired by such employee pursuant to
the Plan. The Company may, to the extent permitted by law, deduct any such taxes
from any payment of any kind otherwise due to an employee.

24. Effective Date and Approval of Shareholders. The Plan shall take effect on
September 1, 2005, subject to approval by the shareholders of the Company as
required by Section 423 of the Code, which approval must occur within twelve
months of the adoption of the Plan by the Board.

Adopted by the Board of Directors
on April 15, 2005

Approved by the stockholders
on June 29, 2005

